Exhibit 32.1 CERTIFICATIONS Pursuant to 18 U.S.C. Section1350 Each of the undersigned hereby certifies that to his knowledge the Annual Report on Form10-K for the fiscal year ended December 31, 2010 of ExamWorks Group, Inc. (the “Company”) filed with the Securities and Exchange Commission on the date hereof fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in such report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ James K. Price Name: James K. Price Title: Chief Executive Officer Date: March 11, 2011 /s/ J. Miguel Fernandez de Castro Name: J. Miguel Fernandez de Castro Title: Chief Financial Officer Date: March 11, 2011
